Plotkin v Republic-Franklin Ins. Co. (2019 NY Slip Op 08234)





Plotkin v Republic-Franklin Ins. Co.


2019 NY Slip Op 08234


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JOHN M. LEVENTHAL
LINDA CHRISTOPHER, JJ.


2018-03354 
2018-13453
 (Index No. 3359/11)

[*1]Chaya Plotkin, appellant, 
vRepublic-Franklin Insurance Company, et al., respondents.


Shayne, Dachs, Sauer & Dachs, LLP, Mineola, NY (Jonathan A. Dachs and Robert I. Gruber of counsel), for appellant.
Lester Schwab Katz & Dwyer, LLP, New York, NY (Eric A. Portuguese and Aaron Brouk of counsel), for respondents.

DECISION & ORDER
In an action pursuant to Insurance Law § 3420(a)(2) to recover the amount of an unsatisfied judgment against the defendants' insured, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Kathy J. King, J.), dated January 3, 2018, and (2) an order of the same court dated September 20, 2018. The order dated January 3, 2018, inter alia, granted that branch of the defendants' motion which was to compel the plaintiff to appear for a deposition, and denied the plaintiff's cross motion, inter alia, for summary judgment dismissing certain affirmative defenses in the defendants' answer. The order dated September 20, 2018, inter alia, denied the plaintiff's motion to vacate the order dated January 3, 2018.
ORDERED that the appeals are dismissed, without costs or disbursements.
We dismiss the appeals as academic in light of our determination on a companion appeal (see Plotkin v Republic-Franklin Ins. Co., ___ AD3d ___ [Appellate Division Docket No. 2016-04231; decided herewith]).
MASTRO, J.P., CHAMBERS, LEVENTHAL and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court